SOMERYILLE, J.
I concur in the opinion of the Oliief Justice in this case. The lawunder consideration, in my judgment, passes beyond the legitimate domain of the police power, and reaches ground forbidden by the prohibitions of the Constitution. It is not denied, that the legislature has the power to regulate the business of common carriers engaged in running railroads in this State, by a reasonable exercise of its police power, having in view the preservation of the public safety.—Smith v. The State, 85 Ala. 341; Smith v. Alabama, 124 U. S. 465; McDonald v. State, 81 Ala. 279; s. c., 60 Amer. Rep. 158. It may also, in the lawful exercise of this power, require the examination of railroad employees for color blindness, or other defects of vision, as' done in this case, and may require a certificate of personal qualification for the service in question—Baldwin v. Kouns, 81 Ala. 272. As to these propositions, there is no difference of opinion among the members of the court.
Such a certificate, however, is in the nature of a personal license to the employee. It is mainly and primarily for his benefit, as much so as the personal license or diploma of a. *629lawyer, physician, druggist, or any other person engaged in any other employment would be. It follows and adheres to his person, unless otherwise restricted, any where in the territory of the sovereignty granting it, and in whosesoever employment the licensee may be engaged. It is only incidentally beneficial to the employer, so long as the employment may subsist. It is not the property of the employer, but of the employee. The debt incurred for the service rendered in making the examination is, therefore, the debt of the latter, not of the former. The law-making power can enact no edict by which a legal liability for the debt of one person can be fastened on another, without due process of legal proceedings — according to the rules and forms established for the protection of private rights. It can not take the property or money of one person and give it to another, by naked transfer, nor impose a liability on one person for the private benefit of another, in the absence of some relation between the parties which brings the case within the sphere of the police power. There is a line where taxation may become spoliation. So, laws, under the guise of police regulations, may reach the constitutional dead-line of property confiscation. It is impossible to forecast the logical results which may practically flow from the opposite conclusion. Farmers might as well, under color of the police power, be compelled to pay the licenses of commission-merchants employed in sampling their cotton; druggists, for the diplomas of their clerks; the patrons of schools, for certificates of qualification required for teachers; patients, for diplomas of doctors; or clients, for those of lawyers. No precedent known to us among the adjudged cases goes to this extent, or lays down any principle, which, in our opinion, would support the constitutionality of the law under consideration, so far as it seeks to make the railroad companies liable for the expenses incurred in the examination of employees under the provisions of this act.